650 F.3d 1045 (2011)
Julie DEMAHY, Plaintiff-Appellee
v.
ACTAVIS, INC., Individually and as Successor in Interest of Purepac Pharmaceutical Company, Defendant-Appellant.
No. 08-31204.
United States Court of Appeals, Fifth Circuit.
August 22, 2011.
Kristine K. Sims, Brian Leonard Glorioso, Richard Alvin Tonry, II, Tonry, Brinson & Glorioso, L.L.C., Slidell, LA, Louis M. Bograd (argued), Center for Constitutional Litigation, P.C., Washington, DC, for Plaintiff-Appellee.
Richard A. Dean (argued), Irene Childress Keyse-Walker, Kristen Lepke Mayer, Tucker Ellis & West, L.L.P., Cleveland, OH, Elizabeth Haecker Ryan, Lemle & Kelleher, L.L.P., New Orleans, LA, for Defendant-Appellant.
Joseph Paul Thomas, Linda E. Maichl, Ulmer & Bernel, L.L.P., Cincinnati, OH, for Amicus Curiae.
*1046 Before KING, HIGGINBOTHAM, and CLEMENT, Circuit Judges.

ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:
The Supreme Court having reversed the judgment of this Court and remanded this action for further proceedings in light of its opinion in PLIVA, Inc. v. Mensing, ___ U.S. ____, 131 S.Ct. 2567, 180 L.Ed.2d 580 (2011), we vacate the district court's order denying in part the motion to dismiss and remand for the entry of judgment in favor of the defendant-appellant, Actavis, Inc.
VACATED and REMANDED.